ORDER
A petition for rehearing en banc having been filed by the CROSS-APPELLANTS and a response thereto having been invited by the court and filed by the APPELLANT,* and the matter having first been referred as a petition for rehearing to the panel that heard the appeal, and thereafter the petition for rehearing en banc and response having been referred to the circuit judges who are in regular active service,
UPON CONSIDERATION THEREOF, it is
ORDERED that the petition for rehearing be, and the same hereby is, DENIED and it is further
ORDERED that the petition for rehearing en banc be, and the same hereby is, DENIED.
*228The mandate of the court will issue on May 8, 2003.

 A brief was filed by Amicus Curiae Plaintiffs Coordinating Committee, with leave.